The facts are stated in the opinion of the Court.
Crocker, J.
delivered the opinion of the Court—Norton, J. concurring.
This is an action to recover the possession of a quartz ledge in Nevada County, with a prayer for an injunction. The plaintiffs recovered judgment against the defendants, two of whom, Baldwin and Latour, appeal to this Court. The appeal is from the judgment, and from an order overruling a motion for a new trial. The respondents contend that the statement on the motion for a new trial was never settled, and cannot, therefore, be considered as part of the record. The record shows, that the defendants filed their statement, on motion for a new trial, November 19th, 1861; that, on the twenty-third" day of November, amendments thereto were filed; that, on December 2d, the statement was submitted to the Court, and taken under advisement; and at the end of the original statement appears the following clause, signed by the Judge of the *462District Court, to wit: “ The amendments to the within statement are hereby allowed.”
The amendments, thus allowed, were not incorporated into one document, as they should have been, but appear in the transcript in separate papers; and this Court has repeatedly held, that in such case they do not constitute such a statement as will be noticed on appeal. (Marlow v. Marsh, 9 Cal. 259; People v. Edwards, Id. 291; Skillman v. Riley, 10 Id. 300.) The only errors assigned by the appellants are founded upon the statement; and as that cannot be noticed, they cannot be reviewed by this Court.
The judgment is therefore affirmed.